  Case 3:19-mj-01577-DEA Document 19 Filed 04/07/21 Page 1 of 3 PageID: 50




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA             :      Hon. Douglas E. Arpert
                                     :
      v.                             :      Mag. No. 19-1577 (DEA)
                                     :
SAMUEL SCHWINGER                     :      ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Michelle S. Gasparian, Assistant United States Attorney), and defendant

Samuel Schwinger (by Benjamin West, Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through June 18, 2021 to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to discuss the matter and conduct plea negotiations in an effort to

resolve the case before grand jury proceedings and trial; and the Court having

previously entered Standing Orders 20-02, 20-03, 20-09, 20-12, extensions of

Standing Order 20-12, and Standing Order 21-04, continuing this and all other

criminal matters in this district until June 1, 2021, in response to the national

emergency created by COVID-19; and the defendant being aware that he has

the right to have the matter submitted to a grand jury within 30 days of the

date of his arrest pursuant to Title 18, United States Code, Section 3161(b);

and prior continuances having been previously entered on October 2, 2019,

December 31, 2019 and April 1, 2020; and the defendant, through his
  Case 3:19-mj-01577-DEA Document 19 Filed 04/07/21 Page 2 of 3 PageID: 51




attorney, having consented to the continuance; and for good and sufficient

cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1)   The parties anticipate exchanging discovery and entering into plea

negotiations, which would render any grand jury proceedings and any

subsequent trial of this matter unnecessary;

      (2)   In response to the national emergency created by COVID-19, the

Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,

20-12, extensions of Standing Order 20-12, and Standing Order 21-04, which

are incorporated herein by reference;

      (3)   The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (4)   The defendant has consented to the aforementioned continuance;

      (5)   The grant of a continuance will likely conserve judicial resources;

and

      (6)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

                               WK day of April, 2021;
      WHEREFORE, it is on this ____



                                        2
  Case 3:19-mj-01577-DEA Document 19 Filed 04/07/21 Page 3 of 3 PageID: 52




      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through June 18, 2021; and it is further

      ORDERED that the period from the date this Order is signed through

June 18, 2021 shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                    HON. DOUGLAS
                                          DOUUGL
                                               G ASSE
                                                    E.. ARP
                                                        ARPERT
                                    United States
                                           Sta
                                            t tes Magistrate
                                                  Magiist
                                                       s rat Judge



Form and entry consented to:


 Michelle S. Gasparian
Michelle S. Gasparian
Assistant United States Attorneys


s/ Benjamin West
Benjamin West, Esq.
Counsel for Defendant, Samuel Schwinger




                                       3
